 

Exhibit 10.9

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated May 1, 2018,
by and between Nevada Gold & Casinos, Inc., a Nevada corporation (the
“Company”), and Ernest E. East (“Employee”).

 

RECITALS

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated April 14, 2011 (the “Employment Agreement”) and a certain Letter Agreement
dated April 2, 2018 that temporarily amends such Employment Agreement; and

 

WHEREAS, the parties desire to make a clarifying amendment to the Employment
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:

 

1.        The second sentence of Section 4(a) of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:

 

“In such case, Employer shall pay the Annual Salary to Employee for a twelve
month period following termination of employment plus a pro rata performance
bonus and accrued but unused vacation as of the date of termination. If Employee
timely elects continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”) for Employee and his eligible
dependents the Company will monthly reimburse Employee for the COBRA premiums
for such coverage for twelve months from the date of termination (the
“Continuation Benefit”).”

 

2.        The second sentence of Section 4(b) of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:

 

“In the event of such a termination, Employer shall pay to Employee in a lump
sum (i) an amount equal to twelve months Annual Salary, (ii) a pro rata
performance bonus and (iii) accrued but unused vacation as of the date of
termination. In addition, Employee will be entitled to the Continuation
Benefit.”

 

3.        All other terms of the Employment Agreement, including the Letter
Agreement, shall remain in effect.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  THE COMPANY:       NEVADA GOLD & CASINOS, INC.       BY:                   
EMPLOYEE:           Ernest E. East

 

 

 

